Citation Nr: 0127402	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  95-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
cervical myositis with right thoracic outlet syndrome, 
currently evaluated as 20 percent disabling

2.  Entitlement to an increased disability evaluation for a 
not otherwise specified depressive disorder, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.  


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1990 to April 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied increased disability evaluations for both 
the veteran's service-connected cervical myositis with right 
thoracic outlet syndrome and his not otherwise specified 
depressive disorder.  In December 1995, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In November 1997, the Board remanded 
the veteran's claims to the RO for additional action which 
included a request for formal adjudication of the issue of 
the veteran's entitlement to post-traumatic stress disorder 
(PTSD).  The veteran is represented in this appeal by the 
Vietnam Veterans of America, Inc.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his cervical myositis with right 
thoracic outlet syndrome to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The issue of the veteran's entitlement to an increased 
disability evaluation for his not otherwise specified 
depressive disorder is discussed in the REMAND section below.  


FINDING OF FACT

The veteran's cervical myositis and right thoracic outlet 
syndrome have been objectively shown to be productive of no 
more than moderate cervical spine limitation of motion and 
cervical paravertebral and trapezius muscle spasm.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's cervical myositis with right thoracic outlet 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, 4.124a, Diagnostic Codes 5003, 5021, 5090, 8510 
(2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of an increased disability evaluation 
for the veteran's cervical myositis with right thoracic 
outlet syndrome, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The veteran has been advised 
by the statement of the case and the supplemental statements 
of the case of the evidence that would be necessary for him 
to substantiate his claim.  The veteran has been afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript is of record.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  
Further, the veteran has not identified any evidence missing 
from the records that should be obtain prior to a decision on 
appeal.


I.  Historical Review

The veteran's service medical records indicate that he 
complained of neck and back pain.  The report of a January 
1992 VA examination for compensation purposes states that the 
veteran complained of upper back and bilateral shoulder pain 
and pressure.  He was noted to be right-handed.  On 
examination, the veteran exhibited mild limitation of motion 
of the neck; reduced sensation over the right C5-6 dermatome 
distribution; moderate cervical paravertebral and trapezius 
muscle spasm and tenderness to palpation; and diminished 
right upper extremity muscular effort partially due to pain.  
Impressions of cervical myositis, right thoracic outlet 
syndrome, and a left cervical rib were advanced.  In March 
1993, the RO established service connection for cervical 
myositis with right thoracic outlet syndrome and assigned a 
20 percent evaluation for that disability under the 
provisions of 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
5021, 5290, 8510.  He later filed a claim for an increased 
rating which was denied by the RO.  That rating decision is 
now the subject of this appeal. 


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Myositis is to be 
evaluated as degenerative arthritis on the basis of 
limitation of motion of the affected parts.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Slight limitation of 
motion of the cervical segment of the spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 30 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2001).  

The rating schedule does not specifically address thoracic 
outlet syndrome.  In such situations, it is permissible to 
evaluate the veteran's service-connected disorder under 
provisions of the schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (2001).  The Board finds that the veteran's 
service-connected right thoracic outlet syndrome is most 
closely analogous to paralysis of the upper radicular group 
(fifth and sixth cervicals) as both disabilities encompass 
essentially the same neurological symptomatology.  A 20 
percent evaluation is warranted for mild incomplete paralysis 
of the upper radicular group of the major upper extremity.  A 
40 percent evaluation requires moderate incomplete paralysis.  
The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
evaluation should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At a February 1994 VA examination for compensation purposes, 
the veteran complained of chronic neck pain and chronic right 
arm pain with numbness.  On examination, the veteran 
exhibited a full range of motion of the neck with tenderness; 
an elevated upper trapezius muscle with indurated muscle tone 
and tenderness; and a range of motion of the right shoulder 
of abduction to 170 degrees, flexion to 170 degrees, 
extension to 20 degrees, and external and internal rotation 
to 90 degrees.  The veteran was diagnosed with cervical 
myositis.  

At a May 1994 VA examination for compensation purposes, the 
veteran complained of cervical area pain and heaviness; right 
upper extremity pain, weakness, and cramping; and posterior 
headaches which radiated down his neck.  The VA examiner 
observed moderate cervical and trapezius paravertebral muscle 
spasm with "some" loss of motion; 4/5 right upper extremity 
muscle strength partially due to pain; and a grossly normal 
sensory system.  A contemporaneous cervical spine magnetic 
resonance imaging study revealed mild bilateral narrowing of 
the neural foramina at C3-4 and C4-5 with no evidence of 
herniation or significant spinal stenosis.  The veteran was 
diagnosed with cervical myositis and right C5-6 radiculopathy 
by history.  

Clinical documentation from the Family Medical Center dated 
between June and November 1995 indicates that the veteran 
complained of chronic cervical pain and stiffness.  Treating 
medical personnel noted severe trapezius muscle spasm and 4/5 
right upper extremity muscle strength.  

At the December 1995 hearing on appeal, the veteran testified 
that he experienced radiating cervical pain and upper 
extremity numbness.  He reported that he was unable to sleep 
on his side as his arm became numb.  His symptoms were 
exacerbated by any form of exertion.  

At an April 1996 VA examination for compensation purposes, 
the veteran complained of cervical pain which radiated to his 
head and shoulders and bilateral arm and hand numbness.  On 
examination, the veteran exhibited a cervical spine range of 
motion of forward flexion, backward extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees with 
exquisite pain; moderate cervical paravertebral muscle spasm; 
diminished sensation to pinprick and smooth sensation over 
the right C5-6 dermatome of the right hand; and normal upper 
extremity muscle strength with no atrophy.  The veteran was 
diagnosed with cervical paravertebral myositis and right 
thoracic outlet syndrome.  

A December 1999 VA treatment record reflects that the veteran 
complained of cervical spine pain with limitation of motion 
and dizziness on exertion.  The veteran exhibited cervical 
spine pain on palpation.  A July 2000 VA treatment record 
states that the veteran exhibited cervical tenderness.  A 
diagnostic impression of a C4-5 herniated nucleus pulposus 
was advanced.  A December 2000 VA treatment record states 
that the veteran complained of moderate cervical pain and 
upper extremity tingling.  He denied experiencing numbness.  
The veteran's history of a C3-4 herniated nucleus pulposus 
was noted.  On examination, the veteran exhibited a full 
range of motion of the neck and no sensory deficits.  
Treating VA medical personnel prescribed cervical traction 
for the veteran.  

A February 2001 VA Physical Medicine and Rehabilitation 
Service physical therapy assessment conveys that the veteran 
complained of chronic neck pain.  On examination, the veteran 
exhibited a range of motion of the neck of lateral flexion to 
28 degrees on the right and 31 degrees on the left and 
rotation to 16 degrees on the right and 20 degrees on the 
left; a normal right upper extremity range of motion; 
cervical area and upper trapezius tenderness; and intact 
sensation.  The veteran was again prescribed cervical 
traction.  

A March 12, 2001 VA Physical Medicine and Rehabilitation 
Service treatment record states that the veteran complained 
of neck area pain.  Treating VA medical personnel observed a 
range of motion of the neck of bilateral lateral flexion to 
35 degrees and rotation of 45 degrees to the right and 40 
degrees to the left; upper extremity ranges of motion which 
were "within normal limits;" bilateral upper trapezius 
muscle spasm; and intact sensation.  A March 22, 2001 VA 
treatment record relates that the veteran complained of 
intermittent cervical pain.  Treating VA medical personnel 
noted a full range of motion of the cervical spine; mild 
cervical paravertebral and bilateral trapezius muscle 
tenderness on palpation; 5/5 muscle strength; and no sensory 
deficit.  An assessment of cervical degenerative disc disease 
was advanced.  

At an April 2001 VA examination for compensation purposes, 
the veteran complained of severe cervical pain with radiation 
to the brain, the shoulders, and the right arm.  He clarified 
that he could not lift objects weighing in excess of five to 
ten pounds.  On examination, the veteran exhibited a cervical 
spine range of motion of forward flexion to 30 degrees, 
backward extension to 30 degrees, bilateral lateral flexion 
to 40 degrees, and bilateral rotation to 55 degrees without 
pain; mild cervical paravertebral muscle spasm; and normal 
upper extremity muscle strength.  Contemporaneous 
computerized tomography studies of the cervical spine 
revealed a central C3-4 bulging disc.  The veteran was 
diagnosed with cervical myositis with right thoracic outlet 
syndrome.  The VA physician commented that the veteran 
exhibited a full and pain-free range of motion of the 
cervical spine with mild muscle spasm; normal upper extremity 
muscle strength; and no sensory abnormalities.  

An April 2001 VA treatment record indicates that the veteran 
exhibited full ranges of motion of the cervical spine and the 
upper extremities; 5/5 bilateral upper extremity muscle 
strength; and no sensory deficit.  A May 2001 VA Social and 
Industrial Survey conveys that the veteran reported that his 
cervical and upper extremity symptoms were exacerbated by any 
form of physical activity.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts that he experiences chronic cervical 
spine pain and right arm sensory impairment associated with 
all physical activity.  The Board notes that several VA 
evaluations of record advance that the veteran exhibited a 
full range of motion of the cervical spine while concurrently 
noting apparently limited ranges of motion in degrees for 
that spinal segment.  Notwithstanding this fact, the Board 
observes that the veteran has not been objectively shown to 
exhibit more than moderate actual or functional cervical 
spine limitation of motion.  No chronic right upper extremity 
paralysis or other sensory impairment has been identified on 
repeated examination.  The veteran has been diagnosed with 
cervical degenerative disc disease.  Service connection has 
not been established for that disorder.  While carefully 
evaluating the veteran's contentions, the Board finds the 
results of specific clinical examinations conducted by 
skilled individuals to be more probative than the lay 
opinions.  In the absence of objective evidence of either 
severe cervical spine limitation of motion or any right upper 
radicular group sensory impairment, the Board concludes that 
the current 20 percent evaluation adequately reflects the 
veteran's service-connected cervical spine and right upper 
extremity disability picture.  


ORDER

An increased evaluation for the veteran's cervical myositis 
with right thoracic outlet syndrome is denied.  


REMAND

In reviewing the record, the Board observes that the RO did 
not formally adjudicate the issue of the veteran's 
entitlement to service connection for PTSD.  This matter is 
inextricably intertwined with the claim of increased rating 
for the veteran's psychiatric disorder.  See Harris v. 
Derwinski, 1 Vet.App. 180 (1991) where the Court stated that 
it would not review appeals in a "piecemeal" fashion.  
Further, the Court has held that the RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the claim must be returned to the RO for 
adjudication.  Inasmuch as the claim needs to be adjudicated, 
consideration should be given to the provisions of VCAA.   
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, this 
case is REMANDED for the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

2.  The RO should then formally 
adjudicate the veteran's entitlement to 
service connection for PTSD.  The veteran 
and his accredited representative are to 
be informed in writing of the decision 
and his appellate rights.  However, if 
the issue is denied, it should not be 
certified to the Board unless all 
appellate procedures are followed.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his 
not otherwise specified depressive 
disorder.  If the veteran's claim remains 
denied, the veteran and his accredited 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 
inference should be drawn regarding the final disposition of 
the veteran's claim.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

